DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on January 20, 2021, were received. Claims 1, 3-5, 8 and 15 have been amended. Claims 15-20 have been previously withdrawn from consideration but rejoined in this office action. None of the Claims have been cancelled or added as new. Therefore, Claims 1-20 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on October 20, 2020.

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted January 20, 2021, has been received and considered by the examiner. 

Election/Restrictions
5.	Claims 1-20 are allowable. The restriction requirement between groups, as set forth in the Office action mailed on June 23, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102
6. 	The rejection of Claims 1-2 and 12-13 under 35 U.S.C. 102(a)(1) as being anticipated by Muldoon et al. (US 2008/0069944 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 8-10 of the Remarks dated January 20, 2021. 

7.	The rejection of Claims 1-6, 8-10 and 12-13 under 35 U.S.C. 102(a)(1) as being anticipated by Yokomizo et al. (US 2016/0336621 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 8-10 of the Remarks dated January 20, 2021. 

Claim Rejections - 35 USC § 103
8.	The rejection of Claims 3-11 under 35 U.S.C. 103 as being unpatentable over Muldoon et al. (US 2008/0069944 A1), as applied to Claims 1 -2 and 12-13, and in further view of Yokomizo et al. (US 2016/0336621 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 8-10 of the Remarks dated January 20, 2021. 

9. 	The rejection of Claim 14 under 35 U.S.C. 103 as being unpatentable over Muldoon et al. (US 2008/0069944 A1), as applied to Claims 1-2 and 12-13, has been overcome based on the amendments to the Claims and the arguments presented on pages 8-10 of the Remarks dated January 20, 2021. 

10.	The rejection of Claims 7, 11 and 14 35 U.S.C. 103 as being unpatentable over Yokomizo et al. (US 2016/0336621 A1), as applied to Claims 1-6 and 8-10 and 12-13, has been overcome based on the amendments to the Claims and the arguments presented on pages 8-10 of the Remarks dated January 20, 2021. 

Allowable Subject Matter
11.	Claims 1-20 are allowed.
12.	The following is an examiner’s statement of reasons for allowance: the closest prior art, Muldoon et al. (US 2008/0069944 A1) and Yokomizo et al. (US 2016/0336621 A1), a negative electrode for an electrochemical cell of a secondary lithium metal . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725